Name: 73/2/ECSC, EEC, Euratom: Commission Decision of 6 January 1973 on delegation of signature
 Type: Decision
 Subject Matter: NA;  executive power and public service
 Date Published: 1973-01-06

 Avis juridique important|31973D000273/2/ECSC, EEC, Euratom: Commission Decision of 6 January 1973 on delegation of signature Official Journal L 007 , 06/01/1973 P. 0002 - 0002 Finnish special edition: Chapter 1 Volume 1 P. 0102 Swedish special edition: Chapter 1 Volume 1 P. 0102 COMMISSION DECISION of 6 January 1973 on delegation of signature (73/2/ECSC, EEC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the provisional rules of procedure of the Commission of 6 July 1967 (1), as last amended by the Decision of 6 January 1973 (2); Whereas provisional measures should be taken for the exercise of the powers previously delegated by the Commission of the European Communities to certain of its members: DECIDES AS FOLLOWS: Article 1 The responsibilities invested in members of the Commission of the European Communities by delegations of power and responsibilities made by the latter shall be exercised provisionally by the President of the Commission, who may delegate them to Commission members. The above provisions shall not apply to the Decision of the Commission of 3 April 1968 conferring responsibilities for certain administrative measures within the framework of the common organization of agricultural markets (3) as last amended by the Decision of the Commission of 22 March 1972 (4). Article 2 This Decision shall enter into force on 6 January 1973. Done at Brussels, 6 January 1973. For the Commission The President FranÃ §ois Xavier ORTOLI (1)OJ No 147, 11.7.1967, p. 1. (2)See p. 1 of this Official Journal. (3)OJ No L 89, 10.4.1968, p. 13. (4)OJ No L 72, 25.3.1972, p. 22.